Citation Nr: 1222071	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  10-38 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable rating for a service-connected left ankle disability.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the U.S.A.


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2006 to May 2007This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

The Veteran was scheduled for a Board hearing to be held at the Detroit, Michigan, RO in March 2011, but cancelled his hearing in a March 2011 statement.  Thus, his request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.704(e) (2011).


FINDING OF FACT

The Veteran's service-connected left ankle disability has been productive of pain and swelling on motion, but has not resulted in a marked limitation of motion or limitation of function.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but not more, for a left ankle disability are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran's increased rating claim for his service-connected left ankle disability arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained; there is no indication that the Veteran is in receipt of benefits from the Social Security Administration or that there are other outstanding treatment records. 



The Veteran was afforded a VA examination in December 2008.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's disability since the December 2008 VA examination.  The Board finds the above VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.

Accordingly, the Board finds that VA's duty to assist, with respect to obtaining a VA examination and the available records and medical evidence pertaining to the issue on appeal, has been met.  38 C.F.R. § 3.159(c)(4).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Applicable Laws and Rating Criteria for Increased Ratings

The Veteran is seeking a compensable rating for his service-connected left ankle disability.  

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).



Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Pursuant to DC 5271, a 10 percent evaluation is granted for moderate limited motion of the ankle, and a 20 percent evaluation is granted for marked limited motion of the ankle.  38 C.F.R. § 4.71a, DC 5271.  The words "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2011). 

Other diagnostic codes relating to the ankle are DC 5262 (malunion or nonunion of the tibia and fibula); DC 5270 (ankylosis of the ankle); DC 5272 (ankylosis of the subastragalar or tarsal joint); DC 5273 (malunion of os calcis or astragalus); and, DC 5274 (astragalectomy).  As noted below, these conditions are not shown on treatment or examination, and application of these diagnostic codes is not warranted.

For VA purposes, normal range of motion of the ankle is dorsiflexion 0 to 20 degrees and plantar flexion 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2011).
In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In claims for increased ratings for musculoskeletal disabilities where the Veteran has a noncompensable rating and complains of pain on motion, the Veteran is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton, id.  

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  When functional loss is caused by pain, it must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  

In any increased rating claim, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   As discussed below, the Board finds that  staged ratings are not warranted in the instant case.

III.  Analysis

VA treatment notes reflect treatment for intermittent flare-ups of the Veteran's left ankle.  A March 2008 treatment note shows he was suffering from a left ankle sprain.  The Veteran complained of a shooting pain when inverting his foot, and that his sprain was aggravated by bearing weight.  The physician noted swelling and pain with movement of the left ankle.  A March 2008 X-ray showed soft tissue swelling.  The Veteran was issued an air splint to use in conjunction with crutches.  In April 2008, he was still unable to bear weight on his left ankle, and exhibited mild swelling and tenderness of the left ankle, with the inability to complete a full range of motion.  An April 2008 X-ray showed the soft tissue swelling had resolved, and there was no evidence of a fracture.

Seeking VA treatment in August 2008, the Veteran reported that his left ankle would swell and become bruised with running and standing on his feet for too long, which he had been treating with an air splint and crutches.  The physician observed that his gait was steady, with no limping or guarding, and that he had mild laxity and pain of his left ankle.  Bruising was absent, and he was able to heel walk and toe walk.

At the December 2008 VA examination, the Veteran complained of stiffness, swelling and weakness after walking and standing on his feet all day for work, and painful flare-ups at least once a day, all of which he said impact his normal daily activities.  The examiner found the Veteran had no constitutional symptoms consistent with that of inflammatory arthritis.  Clinical findings show he had a left dorsiflexion of 20 degrees and left plantar flexion of 45 degrees.  There was no instability of the ankle.  The examiner diagnosed the Veteran with a chronic left ankle sprain.

In May 2009, February 2010 and September 2010 lay statements submitted by the Veteran, he discussed the impact the pain and swelling of his ankle have on his daily life.  He reported having to ice his ankle daily for up to 30 minutes to alleviate swelling, that the pain interferes with his ability to sleep, that he is unable to pursue sports and has a diminished ability to exercise.

The Board notes that when a claimant complains of pain on motion, he or she is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton, 25 Vet. App. 1.  Given the Veteran's complaints of pain associated with motion, the Board finds that he is entitled to a 10 percent rating.  See id.  However, the evidence of record does not demonstrate that the next-higher 20 percent rating is warranted.  The Board is aware that the Veteran suffered from pain and swelling that affected his standing and weight-bearing abilities, which had him using crutches and an air splint in April 2008.  But, by August 2008, a VA physician observed that the Veteran's gait was steady, with no limping or guarding.  Though he reported using crutches in the past, he no longer needed them at this time, which is the time period when service connection was awarded (as of August 21, 2008).  In other words, by the time the Veteran filed his claim for service connection, he was no longer using crutches.  Additionally, the December 2008 VA examiner found that the Veteran had a normal range of motion for his left ankle and no instability.  This evidence shows that a rating in excess of 10 percent is not warranted; and, staged ratings are not appropriate, as the evidence of record since the time the Veteran was awarded service connection does not reflect a variance in the severity of his disability. 

The Veteran's lay statements primarily illustrate his pain level rather than reporting limited motion.  Also, the Veteran's complaints involve how it negatively impacts his ability to do activities outside of work.  The percentage ratings in the schedule represent earning capacity in civil occupations.  38 C.F.R. § 4.1.  The Veteran has not reported that the service-connected ankle has caused any more than moderate impairment in his job.  As these findings do not show a "marked" limitation of motion or limitation of function, the evidence is against awarding a rating in excess of 10 percent for this timeframe.

In sum, the Board finds that the Veteran is entitled to a 10 percent rating for his left ankle disability, but no higher.


III.  Extraschedular Evaluation

The Board has also considered whether referral for an extraschedular evaluation is warranted for the Veteran's service-connected left ankle disability.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Veteran's disability picture is contemplated by the Rating Schedule, and the assigned scheduler evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.


ORDER

Entitlement to an initial disability rating of 10 percent for a service-connected left ankle disability is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


